Citation Nr: 1403554	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial, compensable rating for the service-connected residual scarring due to a bite on the left pectoral area.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to November 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February 2002, March 2009, and December 2009 rating decisions by the RO.

The Veteran requested a hearing with the Board in July 2002, but withdrew this request in September 2004.  

In November 2011, the Board denied the claims of service connection for a bilateral hip disorder and a low back condition, and remanded other claims to the RO, via the Appeals Management Center (AMC) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.  

For the reasons discussed hereinbelow, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's Virtual VA and VMBS claims file includes additional VA outpatient treatment records dated through August 2013, which have been reviewed by both the RO and the Board.

Please note this appeal has been advanced on the Board's docket pursuant to; 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder until many years after service.

2. The Veteran is not shown to have a diagnosis of PTSD. 

3. The currently demonstrated anxiety and depression are not shown to be causally linked to an event or incident of a period of active service, including an in-service personal assault.

4.  The service-connected residual scarring due to a bite on the left pectoral area is shown to be painful, to measure 20 square centimeters, and to be superficial, nonlinear, nonadherent and well healed, but is not unstable or productive of a separately ratable loss of function.


CONCLUSIONS OF LAW

1. The Veteran does not have an innocently acquired psychiatric disability, to include PTSD or depression, due to disease or injury that was incurred in or aggravated by active service, nor may a psychosis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2013).

2.  In resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of an initial 10 percent rating, but no higher for the service-connected residual scarring due to a bite on the left pectoral area have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for residual scarring due to a bite on the left pectoral area, the Board notes that this claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim on appeal is unnecessary.

With respect to the claim for service connection for an innocently acquired psychiatric disorder, in March 2009 and November 2012, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  

The November 2012 letter provided specific information on the evidence the Veteran must submit to substantiate his claim for service connection for PTSD based upon an in-service personal assault, in accordance with the Board's November 2011 remand instructions.

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the March 2009 letter.

The claim was readjudicated in the August 2013 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained all of the identified post-service VA treatment records.  Pursuant to the Board's November 2011 remand, VA treatment records dated through August 2013 have been obtained.  

The Veteran was also afforded VA examinations in September 2006 and February 2012 to evaluate the severity of the service-connected residual scarring due to a bite on the left pectoral area.  The February 2012 examiner provided the requested findings in compliance with the remand instructions in this regard as well.  

As these examinations were based on review of the Veteran's symptoms and complaints and discussed his residual scarring in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

Hence, the Board finds that there has been substantial compliance with the November 2011 remand instructions.  Stegall, 11 Vet. App. at 271.

The Board acknowledges, as pointed out by the Veteran's attorney, that the Veteran has not been afforded a VA examination with respect to his claim for service connection for an innocently acquired psychiatric disorder, to include PTSD and depression.  

For the reasons explained hereinbelow, no such examination is required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case, as there is no evidence of an indication that the current psychiatric disability or current psychiatric symptoms may be related to the Veteran's service or any in-service event.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Service Connection Claim

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes psychosis.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran contends that he is entitled to service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, as he believes that each stems from in-service stressful events.  In particular, he alleges that this disability is due to an in-service fight when he was bit in the chest by another soldier.

In addition to the above-noted legal criteria, service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred. 38 C.F.R. § 3.304(f).  

Notably, the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.   

In this case, the evidence of record does not show that the Veteran engaged in combat and his claimed stressor is related to combat or fear of hostile military or terrorist activity. Under the circumstances of this case, the amended regulation is not for application. 

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

At the outset, the Board notes that the service treatment records are not available for review. The Board is aware that, in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.

The evidence of record includes a June 1997 VA treatment report noting that the Veteran complained of having a history of anxiety.  It was noted that the Veteran who had problems with finances and had a brother with lung cancer, was under a lot of stress.  

The Veteran reported that he had been depressed, upset and nervous in the last 2 months.  With respect to military history, the Veteran denied seeing combat, and indicated that he did well in the service and was honorably discharged.  He did not report any in-service stressors or a history of psychiatric problems since service. 

A history of depression and bad nerves about ailing brother was noted.  It was noted that the Veteran was recommended to participate in a stress-management program.

In July 1997, the Veteran reported still being depressed about his problems and lack of accomplishment. An assessment of dysthymia was noted.

A diagnostic impression of depression was recorded in September 1997.  

In October 1998, the Veteran reported having a history of nervousness, anxiety and depression.  

An assessment of depression was noted in December 1998 and again in June 1999.  

A July 1999 VA treatment report reflects that the Veteran reported that he felt depressed.  It was noted that he related these feelings to financial difficulties and the death of his brother 6 months earlier.  A history of depression and dysthymia was indicated.

In May 2000, the Veteran indicated that he was weak and tired with low energy level for the last few months.  An impression of depression was indicated.

An April 2001 VA outpatient treatment report noted a history of depression.  

A September 2002 VA PTSD screen was negative.  The screen was again negative in June 2005.

In April 2008, the Veteran denied any symptoms of depression, anxiety, mood changes or changes in sleep pattern.  Continued VA outpatient treatment records documented the Veteran's denial of these symptoms, including reports dated in May 2010, September 2011, and August 2013.

Screens for PTSD and depression were negative in February 2013. 

In sum, the record does not reflect diagnosis of PTSD.  PTSD screens have all been negative, and the record otherwise does not indicate that the Veteran has ever been diagnosed with PTSD.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection as a discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

As regards service connection for an acquired psychiatric disorder, other than PTSD, the Board notes that the record reflects diagnoses of depression and dysthymia.  

The Board has carefully considered and evaluated the evidence of record.  The Veteran is competent to report symptoms, present and past.  Layno, 6 Vet.App. at 469.  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d. at 1372; see Buchanan, 451 F. 3d at 1331.  

However, in this case, the Veteran has not specifically alleged having continuous psychiatric problems since service, but relates his problems to an in-service stressor involving a physical assault.  On this record, the Board finds that the Veteran's suggestions of problems with his nerves, stress and depressive symptoms in and since service related to this stressor are not credible.

To this extent, the Veteran earlier statements in connection with treatment for anxiety and depressive symptoms are inconsistent in that he did relate his symptoms to a stressor or specific event of service.  When the Veteran initially sought treatment in 1997, he related his problems to recent events such as financial troubles and his brother's illness.   

The Board is faced with more than a mere silent record.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333 (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).  
In view of all the evidence, the Board finds that the Veteran's current assertions of having had ongoing anxiety and depressive symptoms since service are of minimal probative value and do not provide a basis for linking the onset of any current acquired psychopathology to service. 

The Board assigns greater probative value to the objective evidence of record.  Notably, the Veteran's post-service treatment records do not include a history of anxiety or depressive symptoms or any other psychiatric problem due to an event or incident of service.  The VA treatment records constitute evidence of significant probative value as it goes to the issue at hand and was prepared by skilled, neutral medical professionals.  

The medical evidence of record shows no indication that the Veteran has an innocently acquired psychiatric disorder other than PTSD, to include depressive disorder, related to service.  The Board also notes that psychosis is not shown within a year of discharge.  To the extent that he may have a psychosis, section 3.303(b) is applicable.  However, the Board has found the assertions of continuity to be not credible.  

Based on this record, the Board concludes that a preponderance of the most competent and probative evidence in the case is against the claim. 

In reaching this decision the Board considered the doctrine of reasonable doubt. As a preponderance of the evidence is against the claim, however, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim is denied.


Increased Rating Claim

 Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


 Analysis

Historically, the RO granted service connection for status post human bite to the left pectoral area with residual scarring in a March 2009 rating decision.  A  noncompensable rating was assigned, effective on May 13, 1999.   

The no percent rating is assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board notes that the schedule for rating disabilities concerning the evaluation of scars was amended effective on October 23, 2008.  A veteran, however, may request review under the revised scars criteria irrespective of whether the service-connected disability has worsened since the last review.

However, those revised provisions are applicable only to claims received on or after October 23, 2008. Because the current claim was received prior to that date, those revisions do not apply in this case. 73 Fed. Reg. 54708  (Sept. 23, 2008).  Thus, all Diagnostic Codes discussed below are the versions in effect prior to October 23, 2008.

VA previously revised portions of the criteria for evaluating skin disabilities, to include scars during the course of the Veteran's claim in 2002. See 38 C.F.R. § 4.118 (2002). The Board notes, however, that the Diagnostic Codes under which the Veteran's scarring disability has been evaluated-7805-remained largely unchanged.

Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters). Note 2 provided that a deep scar is one associated with underlying soft tissue damage. 

Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating. Note 2 under the diagnostic code provided that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable. Note 1 under the diagnostic code provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note 2 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 indicates that a 10 percent rating is warranted for scars that are superficial and painful on examination. 

Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.

A June 2002 VA outpatient treatment report indicated occasional pain associated with an old bite injury above the left breast.

A September 2002 report reflected that the old bite injury had healed but was still tender.

In December 2003, the treating physician noted a healed area above the left nipple.  The skin was darkened in a half-moon pattern.  The Veteran reported that he had some numbness and tingling around the site of the bite, probably related to neuropathy.  

In June 2004, the bite wound was noted to be well-healed and asymptomatic.  

On VA examination in September 2006, the Veteran reported symptoms resembling a heart attack and a burning sensation associated with the bite wound.  The examiner noted that functional impairment included sharp pain and a burning sensation.  

Examination of the skin revealed a scar at the left pectoral muscle measuring about 2.5 centimeters by .3 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There were no burn scars or scars of the face.  

A diagnosis of status post human bite to the left pectoral area with residual scarring was assigned.  The examiner indicated that the subjective factor was left chest wall pain.  The objective factor was scarring.

A September 2009 VA outpatient treatment report showed that the Veteran experienced occasional left sided chest pain.  At that time, he complained of left sided pain with some shortness of breath.  On examination, there was a small, well-healed scar on the left side of the chest wall.  He had some mild left-sided chest wall tenderness.  

In September 2009, the Veteran underwent a chest x-ray study related to complaints of chest pain.  An impression of tortuous ascending aorta unchanged and no acute cardiopulmonary process was indicated.  

In February 2010, the Veteran reported having chronic left breast pain rated at a level of 10 at the time of appointment.  

In March 2010, the Veteran reported chronic chest pain from a bite sustained while in service.  

On VA QTC examination in February 2012, the examiner noted that the Veteran had scars on the trunk, but no scars or disfigurement of the head, face, or neck.  The examiner noted that there were 5 or more painful scars of the trunk from vascular surgery.  There were no unstable, deep or burn scars.  

The examiner noted that there was a superficial non-linear scar located on the left anterior chest measuring 5 by 4 centimeters, or 20 square centimeters.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  He also noted that the scar did not impact the Veteran's ability to work. 

A diagnosis of left chest scar was assigned.  He indicated that the scar was quiescent at the time of examination.  However, he did indicate that the Veteran's left-sided chest pain was most likely caused by the chest wound sustained in service.  He noted that he based his opinion on the Veteran's medical records documenting complaints for many years and no other medical condition ever being identified to account for the pain.  

Continued VA outpatient treatment records document a complaint of left chest/breast pain associated with the bite wound.

In various written statements, the Veteran reported experiencing occasional left-sided chest pain.  He rated the pain a level of 8 or 9 on a scale to 10, and indicated that he took aspirin for treatment.  

In sum, the record consistently reflects that the Veteran complained of chest pain/left breast pain. On VA examination in February 2012, the examiner indicated that these complaints of pain were due to the chest wound sustained in service. 

Given these findings, and in resolving all reasonable doubt in the Veteran's, a 10 percent rating based on painful scarring pursuant to Diagnostic Code 7804 is warranted. 

The Board finds, however, that a rating in excess of 10 percent is not warranted. As noted, the scar measures only approximately 20 square centimeters and is not deep. Thus, a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7801 or 7802 is not warranted. Moreover, a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful or unstable scars is warranted only if there three or more such scars.  In this case, there is only one scar.

In considering whether the Veteran would be entitled to evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that such an evaluation is not warranted given that there is no other impairment associated with the scar.  

While there was a suggestion of neuropathy in a VA outpatient treatment report, there has been no diagnosis of associated nerve impairment, and the February 2012 examiner specifically noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.

For these reasons, the Board finds that an initial rating of 10 percent, but no higher, for the service-connected residual scarring due to a bite on the left pectoral area is warranted.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected residual scarring due to a bite on the left pectoral area is exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected residual scarring reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
For all the foregoing reasons, the Board finds that an initial 10 percent, but no higher, rating for the Veteran's service-connected residual scarring due to a bite on the left pectoral area, is warranted.  


ORDER.  

Service connection for an innocently acquired psychiatric disorder, to include PTSD and depression, is denied.  

An increased, initial rating of 10 percent, but no more for the service-connected residual scarring due to a bite on the pectoral area is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


